Title: From George Washington to Brigadier General Anthony Wayne, 18 October 1779
From: Washington, George
To: Wayne, Anthony


        
          Dear Sir,
          Head Quarters West Point 18th Octor 1779
        
        Should we undertake an operation of consequence in conjunction with the Count D’Estaing we shall stand in need of a considerable quantity of Facines—Gabions and pickets. You will therefore be pleased to set the Troops under your command at that work. The following [are] the dimensions which the Engineers have given for each.
        Gabions 4 feet high—3½ feet wide.
        Facines as long as possible ten Inches thick well bound cut square at both ends.
        Pickets of split Wood 4 feet long 3 Inches square.
        You may order as many as possible of the above to be made, and that the quantity may not be ascertained by any inquisitive persons, you may direct them not to be drawn together—should you want Bill Hooks or other tools, your Quarter masters must apply to the Quarter Mastr Genl. I am Dr Sir Yr Mo. Obet servt
        
          Go: Washington
        
      